Hart, J., (dissenting). Judge Wood and myself are of the opinion that the Legislature has no power to direct the payment of the three-mill road tax collected under Amendment No. 3 of the Constitution to a street or road improvement district. We think that the Legislature can only direct this tax to be paid under the direction of the county court to road or street improvement districts, except that in cities and towns the Legislature has the power to direct'whether the municipal council or the county court shall be the agency which shall have the jurisdiction and the right to expend the portion of the fund apportioned to the city, when collected, upon the streets of such municipality, as pointed out in Sanderson v. Texarkana, 103 Ark. 529, and El Dorado v. Union County, 122 Ark. 184. The Constitution must be.construed as a whole, and, to get at the meaning of any part of it, we must read it in the light of other provisions relating to the same subject. Little Rock v. North Little Rock, 72 Ark. 195. In that case it was contended that, inasmuch as the Constitution gave county courts exclusive original jurisdiction over the local concerns of the respective counties, the formation of cities and towns, or the change of their boundaries, was a local concern of which the county courts had exclusive jurisdiction. The court held against this contention, and pointed out that the Constitution authorizes the creation of municipal corporations and permits the Legislature to confer upon such bodies jurisdiction over the local concerns of such municipality. Hence the court held that the local concerns over which the county court is given exclusive jurisdiction are those which relate especially to county affairs, such as public roads, bridges, ferries, and other matters of the kind mentioned in art. 7, § 28, of the Constitution. Therefore when a municipal corporation is created with the rights, powers, and duties of a political governmental subdivision, it is but reasonable to conclude that it was intended that the Legislature might give such municipality jurisdiction over its streets, and not thereby interfere with the general jurisdiction over roads given to the county court under the Constitution. The reason is obvious. Jurisdiction over the streets peculiarly pertains to municipal corporations. In allowing the Legislature to create cities and towns, the framers of the Constitution must be deemed to have done so with the knowledge of the general principles which apply to such political subdivisions, and with the expectation that they shall exercise the usual jurisdiction of said subdivisions. The object of incorporating towns- or cities is to invest the inhabitants thereof with all matters of special municipal concern, and the streets are as much of special and local concern as anything connected with a town or city can well be. The reason is that sewer mains, water pipes, gas pipes, and the pipes of other public service corporations must be laid in the streets of the city, and, if the city council did no.t have jurisdiction over its streets, it could not well carry out the purposes for which it was created. Therefore when the provisions of the Constitution are read together in the light of the object sought to be accomplished, it seems reasonable that it was intended that the Legislature might give cities and towns exclusive jurisdiction over their streets when it was deemed for the best interest of the inhabitants to do so, and that this would not interfere with the jurisdiction over roads vested in the county courts in another section of the Constitution. It by no means follows, however, that the framers. of the Constitution intended that the jurisdiction com ferred upon the county courts over roads should be given to any agency which the Legislature might see fit to create. We think that the principles which we have tried to emphasize have been recognized in the cases cited in the majority opinion, and, with all due respect, think the result of the majority opinion is to misapply the principles laid down in the cases cited therein. If the Legislature has the power to direct the payment of the road tax to street improvement districts, it might also direct the payment of said road tax to road improvement districts, and thus the exclusive jurisdiction over roads given to the county courts by the Constitution could be taken away by the Legislature.